REQUESTED BY: Senator Howard L. Peterson Nebraska State Legislature Room 1124, State Capitol Lincoln, NE 68509
Dear Senator Peterson:
This is in response to your inquiry of March 31, 1983, with a proposed bill attached entitled the Industrial Financing Corporation Act. You inquire whether any parts of the enclosed bill are unconstitutional.
We have examined the bill generally and it appears to contain the identical or near identical provisions of the legislation approved by the Supreme Court of Nebraska inState ex rel. Douglas v. Nebraska Mortgage Finance Fund,204 Neb. 445, 283 N.W.2d 12 (1979).
The only obvious difference in the two pieces of legislation is that the Nebraska Mortgage Finance Fund Act was established to provide lower interest mortgages for law and moderate income persons to obtain housing while this act has as its purpose the financing of industrial facilities under the same procedures as the other act.
Legislative declarations as to unemployment, loss of jobs and industry in the state, poverty and other problems are recited in the bill similar to that in the Nebraska Mortgage Finance Fund Act.
From a general examination of this act we find no unconstitutional provisions under the present state of the law in Nebraska.
Should you have any specific provision about which you have a question, please let us know.
Very truly yours, PAUL L. DOUGLAS Attorney General Mel Kammerlohr Assistant Attorney General